Citation Nr: 0331232	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  98-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain, 
claimed as a manifestations of an undiagnosed illness due to 
Persian Gulf War service.  

2.  Entitlement to service connection for chronic fatigue, 
claimed as a manifestations of an undiagnosed illness due to 
Persian Gulf War service.  

3.  Entitlement to service connection for sleeplessness, 
claimed as a manifestations of an undiagnosed illness due to 
Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of records of 
treatment that the veteran has received 
at the Mountain Home VA Medical Center 
in recent years.  

2.  The veteran should be afforded a VA 
examination, to determine whether a 
clinical diagnosis can be ascribed to 
his claimed disorders consisting of 
joint pain (left shoulder, right elbow, 
left hip, low back and ankles), chronic 
fatigue, and sleeplessness, and whether 
the etiology of these conditions can be 
determined.  The claims folder should be 
sent for review.  Initially, all 
necessary studies should be undertaken, 
and all manifestations of the currently 
claimed conditions should be described 
in detail.  

a.  Following a review of the claims 
folder, the examiner should be requested 
to address whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any of the claimed 
conditions, if currently manifested, are 
etiologically linked to service or to 
one of the veteran's service-connected 
disabilities (which consist of (1) 
acromioclavicular separation of the left 
shoulder, (2) pigmentary glaucoma, (3) 
chronic diarrhea, (4) seborrheic 
dermatitis of the face and scalp, and 
(5) status post excision lentigo 
simplex, right upper back) or whether 
such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).

b.  Specifically, the examiner is 
requested to address whether the claimed 
conditions constitute disabilities in 
and of themselves, or whether they are 
merely symptoms of disability either 
already service-connected or otherwise 
manifested but not service connected, 
such as his diagnosed anxiety (in either 
event, the specific disability should be 
identified.)

c.  In this case, the veteran's service 
in the Persian Gulf War is verified.  
The examiner is requested to determine 
whether the veteran manifests signs and 
symptoms of an undiagnosed illness 
primarily manifested by joint pain, 
chronic fatigue, and sleeplessness, or a 
medically unexplained chronic 
multisymptom illness, as a consequence 
of his service in the Persian Gulf area.

A complete rationale should be provided 
for any opinion or conclusion expressed.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



